Citation Nr: 0123661	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for cervical 
whiplash injury, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1982.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1999 rating determination by the Buffalo, New York, 
Regional Office (RO).


REMAND

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In light of 
the foregoing, the Board finds that further development of 
the evidence is warranted.

The veteran claims that she is in receipt of Social Security 
Administration (SSA) benefits.  She states that she is 
uncertain as to the reason for receipt of such benefits, but 
that she believes she was in receipt of benefits due to 
emotional problems.  There is no indication in the claims 
file that the RO attempted to obtain the SSA records.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained as well as all medical 
reports which were used to support such decision.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

The Board notes that the veteran claims that she has PTSD as 
a result of being raped in service.  The instant case turns 
on whether the veteran has submitted corroborating evidence 
of the alleged rape.  VA Adjudication Procedure Manual M21-1, 
Part III, paragraph 5.14c provides guidance in adjudicating 
PTSD claims based on personal assaults.  In accordance with 
the manual, the veteran should be scheduled for a VA 
examination by a psychiatrist.  The psychiatrist must review 
the claims file for the purpose of identifying and 
interpreting any behavioral changes noted during the 
veteran's service.  In addition, the Board notes that in 
medical reports and statements from 1982 to 2000, the veteran 
gives various conflicting reports regarding the circumstances 
surrounding her alleged rape.  The psychiatrist should 
comment on such conflicts in the record and discuss its 
significance.

In June 1998, the RO received a fax from the veteran 
indicating that during the assault she sustained numerous 
injuries which required hospital treatment during service at 
Fort McDonald.  The claims file does not contain any reports 
from this hospital.  The RO should contact this hospital 
directly for the purpose of obtaining these reports.  
Moreover, there are indications in the record of the 
potential existence of additional post-service treatment 
records that may contain findings and a history pertinent to 
the veteran's PTSD claim.  The record shows that the veteran 
received treatment from the Oneida County Mental Health in 
the early to mid 1980s, as well as from the YWCA Rape Crisis 
Center.  The Board notes that these records may be relevant 
to the disposition of the veteran's claim, both for the 
purpose of establishing key facts and for purposes of 
evaluating the probative value of the veteran's evidentiary 
assertions and other evidence of record.

With respect to the veteran's claims for increased ratings 
for cervical and lumbar spine disorders, the Board notes that 
the veteran states that she received VA outpatient treatment 
for such conditions.  Although the claims file contains 
numerous VA reports, few actually pertain to treatment for 
the cervical and lumbar spine.  Consequently, the Board finds 
that all VA records from 1997 to the present should be 
obtained and associated with the claims file .  In this 
regard, the RO should contact the veteran and request that 
she provides the names of the VA facilities where she 
received treatment for neck and back problems.  In addition, 
the Board notes that VA records indicate that the veteran was 
to receive physical therapy for her cervical and lumbar spine 
disorders.  Reports of such physical therapy most likely will 
be probative to the veteran's claim for increase.  Thus, 
attempts should be made to obtain them.

While the case is in remand status, the veteran should be 
afforded an opportunity to provide any additional evidence or 
information which might be helpful to her claim for increased 
ratings for cervical and lumbar spine disorders and her claim 
of service connection for PTSD, including evidence verifying 
her alleged stressor.

Following the receipt of additional treatment reports for 
cervical and lumbar spine disorders, the RO should determine 
whether the veteran should undergo another VA orthopedic 
examination and if so such examination should be scheduled.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  If 
the veteran fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should directly contact Fort 
McDonald hospital for the purpose of 
obtaining all medical reports from May 
1982.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  The veteran should be asked 
to provide information regarding all 
sources of treatment subsequent to 
service, to include particularly records 
of treatment received at Oneida County 
Mental Health from 1983 to 1984 and the 
YWCA Rape Crisis Center in Utica, New 
York.  All such evidence should be 
associated with the claims file.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and she and her representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in her possession, and the RO 
should afford her the opportunity to do 
so before arranging for her to undergo 
medical examination.

3.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  Obtain all the 
records from the SSA that were used in 
considering the veteran's claim for 
disability benefits, including any 
reports of examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
other records should be associated with 
the claims folder.

4.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her alleged 
personal assault in connection with her 
claim for service connection for PTSD.

5.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination for the purpose of 
determining whether the veteran has PTSD 
due to a personal assault in service.  
All indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  If the veteran is 
found to have PTSD, the symptoms and 
other factors, which support the 
diagnosis, should be specifically 
itemized.  The claims folder and a copy 
of this remand must be provided to and 
reviewed by the doctor in conjunction 
with the examination.  The examiner 
should be asked whether a review of the 
service medical and personnel records 
demonstrate any behavior changes which 
would indicate that the veteran sustained 
a personal assault in service.  The 
examiner should review all postservice 
medical reports and statements by the 
veteran from 1982 and 2000 and explain 
the significance of the various 
conflicting reports pertaining to the 
alleged personal assault in service.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether it is 
as likely as not that the veteran showed 
signs and symptoms of being physically 
and sexually assaulted in service, and if 
so whether she has PTSD as a result of 
such assault.  

6.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  If based on receipt of additional 
evidence the RO determines that the 
veteran should undergo another VA 
orthopedic examination to determine the 
current manifestations and severity of 
her service-connected cervical whiplash 
injury residuals and chronic lumbosacral 
strain, such examination should be 
scheduled.  All indicated studies should 
be performed, to include X-ray studies 
and all manifestations of current 
disability should be described in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  

Range of motion studies for the cervical 
spine and lumbar spine should be 
expressed in degrees with normal ranges 
provided for comparison purposes.  The 
examiner should indicate the range of 
motion of the cervical spine and lumbar 
spine performed without pain and the 
range of motion accompanied by pain.  The 
examiner should indicate to the extent 
possible whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, or 
incoordination associated with the 
cervical spine and lumbar spine.  In 
addition, the examiner should indicate to 
the extent possible whether, and to what 
extent, the veteran experiences 
functional loss due to pain, functional 
loss during flare-ups, or functional loss 
with repeated use of the cervical spine 
and lumbar spine.  If possible, the 
examiner should note the degree of 
additional range of motion loss due to 
these symptoms, or more specifically, 
should note the degree of movement at 
which any of such symptoms begin.

On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiner 
is requested to expressly indicate 
whether the veteran has cervical spine 
muscle injury, and, if so, whether 
slight, moderate, severe.  Concerning the 
lumbar spine, the examiner(s) should also 
state whether there is any characteristic 
pain on motion; muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
express an opinion regarding the overall 
degree of physical impairment resulting 
from the veteran's service-connected 
cervical whiplash injury and lumbosacral 
strain and the effect of the disorders.  
The examiner should not render a final 
opinion until after receipt and review of 
all test results.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

8.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

9.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

10.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

11.  After completion of the above, the 
veteran's PTSD claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
The RO should adjudicate the claims for 
higher evaluation for service-connected 
cervical spine whiplash injury residuals 
and lumbosacral strain in light of all 
pertinent evidence and legal authority, 
to include that cited to herein.  If the 
veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND. 

12.  If the claims are not granted to the 
veteran's satisfaction, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



